COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-18-00352-CV
Style:                   R. J. R. v. A. M. R.
Date motion filed*:      June 12, 2018
Type of motion:          Motion to Substitute Counsel
Party filing motion:     Appellant’s Current Lead Counsel, William B. Connolly, and New
                         Counsel, Adam J. Morris
Document to be filed:    N/A

Is appeal accelerated?      No.

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion to substitute counsel, is granted because it complies with Rule
       6.5(d) and was signed by both withdrawing counsel and new counsel. See TEX. R.
       APP. P. 6.5(b), (d). The Clerk of this Court is directed to remove William B. Connolly
       as counsel for appellant and to substitute Adam J. Morris as appellant’s lead counsel
       of record. See id. 6.1(c).

Judge’s signature: /s/ Laura C. Higley
                                               Acting for the Court

Date: June 14, 2018




November 7, 2008 Revision